PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FOX et al.
Application No. 15/745,533
Filed: 17 Jan 2018
For: Flip-Top Dispensing Closure
:
:
:	DECISION ON PETITION
:
:


This is a response to the petition to withdraw holding of abandonment filed July 22, 2021.
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the final Office action mailed December 24, 2020, which set a three (3) month shortened statutory period for reply. On June 25, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of no reply having been received in response to the Office action mailed December 24, 2020.

Petitioner asserts that a reply was timely filed June 24, 2021, with the requisite extension of time.

Upon review, petitioner’s argument is persuasive. A review of the Official file reveals that on December 24, 2020, the final Office action was mailed, setting a three (3) month shortened statutory period for reply. On June 24, 2021, a request for continued examination (RCE) and submission under 37 CFR 1.114 were filed, along with the RCE fee and a three (3) month extension of time and fee. As such, the reply filed June 24, 2021 and three (3) month extension of time was timely reply to the Office action mailed December 24, 2020.

As such, the showing of record is that a proper and timely reply to the final Office action was filed. As such, there is no abandonment in fact.  The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 3735 for appropriate action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET